Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 06, 2017

The Court of Appeals hereby passes the following order:

A17A1371. DANIEL A. SPOTTSVILLE v. STATE BOARD OF PARDONS
    AND PAROLE et al.

      In 2011, inmate Daniel A. Spottsville filed a civil action, alleging a plethora
of federal and state claims against the Board of Pardons and Paroles. In July 2013,
the trial court dismissed Spottsville’s claim, finding that Spottsville’s pleadings
showed a complete absence of any justiciable law or fact. Spottsville filed an
application for discretionary appeal to the Supreme Court. The application, docketed
as Case No. S13D1738, was denied by the Court on August 20, 2013. In 2016,
Spottsville filed pleadings to renew his action, which the trial court dismissed in
October 2016. Spottsvile then filed a motion to set aside the order denying this
request to renew his civil action. In response thereto, the trial court entered an order
notifying Spottsville that he had no further recourse in the court, as a final judgment
had been entered, and that it would enter no further rulings on any of his future
filings. Spottsville filed a notice of appeal therefrom. We, however, lack jurisdiction
for at least two reasons.
      First, the Supreme Court’s denial of Spottsville’s application for discretionary
appeal in Case No. S13D1738 constituted an adjudication on the merits; hence, the
“order denying [Spottsville’s] application is res judicata with respect to the substance
of the requested review” here. See Northwest Social and Civic Club v. Franklin, 276
Ga. 859, 860 (583 SE2d 858) (2003); see also Elrod v. Sunflower Meadows Dev.,
LLC, 322 Ga. App. 666, 670 (4) (745 SE2d 846) (2013); Hook v. Bergen, 286 Ga.
App. 258, 260-261 (1) (649 SE2d 313) (2007).
      Second, even if the appeal was not barred by res judicata, Spottsville is not
entitled to a direct appeal. Because Spottsville was incarcerated at the time he filed
suit in this case, his appeal is controlled by the Prison Litigation Reform Act of 1996.
OCGA § 42-12-1 et seq. OCGA § 42-2-8 requires that an appeal of a civil action
filed by a prisoner “shall be as provided in Code Section 5-6-35.” Under OCGA §
5-6-35, a party wishing to appeal must file an application for discretionary appeal to
the appropriate appellate court. Thus, Spottsville’s failure to file an application for
discretionary appeal in this case deprives this Court of jurisdiction over this direct
appeal. See Jones v. Townsend, 267 Ga. 489, 490-491 (480 SE2d 24) (1997).
      For these reasons, this appeal is DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/06/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.